Title: To Thomas Jefferson from John Threlkeld, 25 March 1807
From: Threlkeld, John
To: Jefferson, Thomas


                        
                            Dr Sir
                            
                            
                                25 Mch 1807
                            
                        
                        about two years ago, I saw a peach apricot (at Hepburns Garden in the City) belonging to you & requested
                            Mr Mason to ask your permission to take buds from it the Ensuing Summer & that I would furnish you with as many as you
                            wanted of the same kind from it, & that you risked loosing the kind by Removal having but one this he omitted the tree was removd & as I have been since inform’d Lost on
                            the road I was so fortunate as to get the twigs cut off to make it pact & from there got one to live by Grafting & last year raised a few from that by Inoculation they are
                            small the bud not having Grown more than 9 or 10 Inches Last Summer—will you please to Accept of 4 or 5 of them together
                            with two very fine growing trees that derive their origin from the Bishopry of Bourdeaux’s Garden the fruit is said to be
                            Large fine & of the Cling stone kind the Peach Apricot can be moved now, next fall or next spring but after that would
                            probably be too Large if you remove them this spring they should be taken up directly to prevent them shooting which they
                            will Do in a few days 
                  I remain Sir with proper respect your  Obedt & Hum
                            Sev
                        
                            John Threlkeld
                            
                        
                    